EXAMINER'S AMENDMENT AND REASONS FOR ALLOWANCE
Election/Restrictions
Claims 1, 3, 5-17 and 21-24 are allowable. The restriction requirement between species, as set forth in the Office action mailed on 2/20/2019, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement between species is withdrawn.  Claims 6, 10, and 11, directed to alternate species, are no longer withdrawn from consideration because the claims require all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Eric Maughan on 1/25/2021.

The application has been amended as follows: 

1. (Currently amended) A surgical cannula, comprising:
a bowl portion comprising an opening to permit removable insertion of a medical instrument into the bowl portion;
a tube portion extending distally from the bowl portion and configured to removably receive and permit advancement of a medical instrument inserted through the bowl portion;
an electrical connector interface at the bowl portion and configured to removably engage with an electrical connector electrically coupled to a patient return electrode, a state of engagement of the electrical connector interface being either an engaged state, in which the electrical connector interface is engaged with the electrical connector, or a disengaged state, in which the electrical connector interface is removed from engagement with the electrical connector; and
an electrical connector sensing device configured to sense whether the electrical connector interface is in the engaged state or in the disengaged state, 
wherein the electrical connector sensing device is coupled to the bowl portion and is movable relative to the bowl portion between a first physical configuration and a second physical configuration;
the electrical connector sensing device is in the first physical configuration in the engaged state of the electrical connector interface; and
the electrical connector sensing device is in the second physical configuration in the disengaged state of the electrical connector interface.

2. (Canceled) 



3. The surgical cannula of claim 1

4. (Canceled)

5. The surgical cannula of claim 3, wherein:
the at least one magnet is coupled to the bowl portion of the surgical cannula and is movable relative to the bowl portion between a first position and a second position;
the at least one magnet is in the first position in the first physical configuration of the electrical connector sensing device; and
the at least one magnet is in the second position in the second physical configuration of the electrical connector sensing device.

6. The surgical cannula of claim 3, wherein:
the at least one magnet is coupled to the bowl portion of the surgical cannula and is movable relative to the bowl portion between a first rotational orientation and a second rotational orientation;
the at least one magnet is in the first rotational orientation in the first physical configuration of the electrical connector sensing device; and
the at least one magnet is in the second rotational orientation in the second physical configuration of the electrical connector sensing device.

7. The surgical cannula of claim 1physical configuration of the electrical connector sensing device to a second position corresponding to the second physical configuration of the electrical connector sensing device.

10. The surgical cannula of claim [[2]]1, wherein:
the electrical connector sensing device comprises a shutter configured to move between a first position and a second position;
the shutter is in the first position in the first physical configuration of the electrical connector sensing device; and
the shutter is in the second position in the second physical configuration of the electrical connector sensing device.

11. The surgical cannula of claim 1, wherein the electrical connector sensing device comprises a radio-frequency identification device.


14. A surgical system, comprising:
a surgical manipulator;
a cannula configured to be removably mounted to the surgical manipulator, the cannula comprising:
a bowl portion comprising an opening to permit removable insertion of a medical instrument into the bowl portion while the cannula is in a mounted state,
a tube portion extending distally from the bowl portion and configured to removably receive and permit advancement of a medical instrument inserted through the bowl portion, and
an electrical connector interface at the bowl portion and configured to removably engage with an electrical connector electrically coupled with a patient return electrode, a state of engagement of the electrical connector interface being either an engaged state, in which the electrical connector interface is engaged with the electrical connector, or a disengaged state, in which the electrical connector interface is removed from engagement with the electrical connector;
an electrical connector sensing device arranged to sense the state of engagement of the electrical connector interface; and
, 
wherein the electrical connector sensing device is coupled to the bowl portion and is movable relative to the bowl portion between a first physical configuration and a second physical configuration;
the electrical connector sensing device is in the first physical configuration in the engaged state of the electrical connector interface; and
the electrical connector sensing device is in the second physical configuration in the disengaged state of the electrical connector interface.




18–20. (Canceled) 


24. (Currently Amended) The surgical system of claim 14, wherein:
the electrical connector sensing device comprises a magnet coupled to the bowl portion of the cannula and movable relative to the bowl portion between a first position and a second position;
the magnet is in the first position in the first physical configuration of the electrical connector sensing device 
the magnet is in the second position in the first physical configuration of the electrical connector sensing device 
the electrical connector sensing device further comprises a magnetic reader at the surgical manipulator; and
the magnetic reader is configured to sense the magnet and generate a signal indicating the engaged state of the electrical connector interface with the electrical connector based on sensing the magnet in the first position. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art does not teach or suggest that the electrical connector sensing device is coupled to the bowl portion and is physically movable between a first and a second physical configuration, wherein one configuration is the engaged state and the other is the disengaged state.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erin M Piateski whose telephone number is (571)270-7429.  The examiner can normally be reached on 9 AM - 5 PM, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl H Layno can be reached on 571-272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Erin M Piateski/Primary Examiner, Art Unit 3792